THE THIRTEENTH COURT OF APPEALS

                                      13-19-00154-CV


                     In the Estate of Claralyn Brooks Trickett, Deceased


                                   On Appeal from the
                        Probate Court No 1 of Bexar County, Texas
                             Trial Cause No. 2016-PC-1357


                                        JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

October 22, 2020